Citation Nr: 1600405	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-34 285	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating greater than 10 percent for osteoarthritis of the right knee with meniscectomy residuals and status post right knee replacement, from June 23, 2008, to November 30, 2009 and from April 1, 2010, to August 25, 2013, and greater than 30 percent since October 1, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 decision which granted service connection for osteoarthritis of the right knee, as secondary to service-connected left knee arthroplasty with history of arthritis, medial meniscectomy, and arthrotomy.  The right knee disability was assigned an initial 10 percent disability evaluation. 

Historically, the service-connected right knee disorder has been rated 10 percent disabling from June 23, 2008; a temporary total rating under 38 U.S.C.A. § 4.30 (based on postoperative (PO) convalescence) was assigned from November 30, 2009; a 10 percent schedular rating was resumed effective April 1, 2010; a temporary total rating under 38 U.S.C.A. § 4.30 (based on postoperative (PO) convalescence) was assigned from August 26, 2013; and a 30 percent schedular rating was assigned from October 1, 2014.  The Diagnostic Codes (DCs) cited for the schedular ratings were DCs 5010 (traumatic arthritis) and DC 5055 (knee replacement (prosthesis)).  

A Travel Board hearing was held at the RO in April 2011 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.  

An October 2012 rating decision denied service connection for gastric ulcers, claimed as due to medication prescribed by VA for service-connected knee disabilities, and also denied a total disability rating based on individual unemployability (TDIU).  The Veteran was notified of that decision by RO letter dated October 19, 2012.  The Board's 2014 remand noted that, in May 2013, the RO had acknowledged receipt of a Notice of Disagreement (NOD) with that decision but no NOD was of record.  The Board requested clarification as to whether the Veteran was appealing one or both denials.  That NOD is now in VBMS and shows that there was disagreement with the denial of both claims.  Subsequently, a Statement of the Case (SOC) as to both claims was issued in October 2014.  Since then, no substantive appeal (VA Form 9, Appeal to the Board) or equivalent has been filed perfecting that appeal.  

A December 2014 rating decision denied an increased rating for the Veteran's service-connected left knee disability but no appeal was initiated.  An October 2015 rating decision denied service connection for a back condition and a right hip condition but no appeal was initiated.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  From June 23, 2008, to November 29, 2009, the Veteran's right knee had arthritis and a noncompensable degree of limitation of but painful motion.  

2.  From April 1, 2010, to August 25, 2013, the Veteran's right knee had arthritis and a noncompensable degree of limitation of motion but painful motion of the right knee.  

3.  From April 1, 2010, to August 25, 2013, the Veteran's right knee had arthritis and symptomatic residuals of a right knee meniscectomy.  

4.  Following a total right knee replacement, since October 1, 2014, the Veteran's right knee has had a noncompensable degree of limitation of motion but painful motion and no ankylosis, instability, subluxation, genu recurvatum, or malunion or nonunion of the right tibia or fibula.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for osteoarthritis of the right knee, from June 23, 2008, to November 29, 2009 based on arthritis and limitation of motion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2015).  

2.  The criteria for an initial rating greater than 10 percent for osteoarthritis of the right knee with meniscectomy residuals from April 1, 2010, to August 25, 2013, based on limited and painful right knee motion are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2015).

3.  The criteria for a 10 percent rating, and no higher, for osteoarthritis of the right knee with meniscectomy residuals, from April 1, 2010, to August 25, 2013, based on symptomatic meniscectomy residuals are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5259 (2015).

4.  The criteria for an initial rating greater than 30 percent for osteoarthritis of the right knee with meniscectomy residuals and status post right knee replacement since October 1, 2014, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned at the time of the September 2008 initial grant of service connection.  It has been held that once service connection is granted the claim is substantiated, additional notice is not required as to the downstream elements of an effective date and a disability rating and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran was provided with appropriate VCAA notice as to how to substantiate the service connection claim in July 2008, prior to the grant of service connection; and he was provided further notice thereafter in April 2009 with respect to substantiating a claim for an increased rating.  Accordingly, there has been full compliance with the VCAA duty to provide notice as to how to substantiate the Veteran's claim.  

As to the duty to assist, the 2014 Board remand requested that the Veteran and his representative be contacted to identify all VA and non-VA clinicians that had treated him for his right knee.  This was done by RO letter in February 2014 and, subsequently, additional private clinical records were sought and obtained.  Entered into Virtual VA on June 1, 2012, were private clinical records of Dr. Phillip Bowden of the Mid-South Gastroenterology Group of 2011 which are not relevant to the issues on appeal.  Records of the Baptist Memorial Hospital in August 2013 are of record as are Social Security Administration (SSA) records, which also include VA treatment records and records of treatment for gout in 2003 and 2004 at the Cummings Health Care Center. 

The 2014 Board remand also specifically requested that VA outpatient treatment (VAOPT) records since October 6, 2012, be obtained and associated with the record.  Such electronic VA treatment records have now been placed in Virtual VA.  

The Veteran was afforded VA examinations in August 2008, July 2010, and pursuant to the 2014 Board remand again in December 2014.  Although the claim file was not available for review by the 2010 VA examiner, the Court has never decided that in every case, a medical examiner must review all prior medical records before issuing a medical opinion or diagnosis.  Snuffer v. Gober, 10 Vet. App. 400, 404 (1997) (finding that a review of a claims file would not have changed objective findings yielded in an examination for an increased rating claim).

These examinations are adequate because the examiners discussed the medical history, described the disability, and associated symptoms in detail.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Also, the adequacy of the examinations and medical opinions obtained have not been challenged.  As to this, even in light of the duty to consider issues independently `suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009), "the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Rizzo [v. Shinseki,] 580 F.3d at 1290-91.  The argument that a VA medical examiner's opinion is inadequate is sufficiently close to the argument raised in Rizzo that it should be treated the same."  Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see also Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

As explained in Bryant v. Shinseki, 23 Vet. App. 488, 492-96 (2010), and independent of any duty to notify how to substantiate a claim under the VCAA, 38 C.F.R. § 3.103(c)(2) imposes "two distinct duties" on hearing officers: (1) "[A] duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim," and (2) a duty to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  

In this case, the travel Board hearing focused on the elements for claim substantiation, i.e., evidence of a greater degree of disability.  The issue on appeal was identified and the presiding Acting Veterans Law Judge specifically elicited testimony from the Veteran as to his the relevant clinical history.  The hearing focused on the Veteran's history, current treatment, and symptomatology as to the service-connected disability for which increased compensation is sought.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  Nor have they identified any prejudice in the conduct of the Board hearing.  

Even if not all elements required for claim substantiation are set forth explicitly at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth as being material issues at a hearing).  

Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that in this case there has been substantial compliance with the Board's remand directives.  Id.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption). 

Factual Background

VA X-rays in June 2004 revealed normal right knee joint spaces but marginal osteophytes at the lateral compartment, small posterior osteophytes of the patella, and a small amount of suprapatellar joint effusion.  

Records submitted by the Veteran's following his April 2011 travel Board hearing show that he was seen on numerous occasions from 2003 to 2010 at the Cummings Health Care Center for multiple reasons, including complaints of right knee pain.  

An August 2004 SSA disability report shows that the Veteran walked with the aid of a cane.  He had severe bilateral degenerative joint disease of the knees, bilateral carpal tunnel syndrome (CTS), gout, and high blood pressure.  He reported that he could not stand or walk very far due to his knees.  He complained of pain in his hands and knees.  When he had attacks of gout he was unable to walk.  His past job had been as a mail carrier.  He stated that he had been unable to work since July 23, 2004, because of his knees.  VA had prescribed Naproxen for arthritic knee pain, and other medications for hypertension and gout.  He had additional training as a mechanic and in welding.  In his past work he had lifted boxes weighting from 40 to 80 pounds and carried them about 75 feet.  He had received Workers Compensation in the past due to bilateral CTS.  He had been given a cane when he had been scheduled for left knee replacement in November 2004.  He reported having a 12th grade education.  

SSA records show that the Veteran was awarded disability benefits in November 2004 due to a primary diagnosis of severe DJD of the knees, and a secondary diagnosis of essential hypertension.  He had worked for the U.S. Post Office from May 1986 to July 2004.  SSA records include private records reflecting past surgery for bilateral CTS.  VAOPT records include a June 2004 report of X-rays which revealed normal right knee joint space with marginal osteophytes at the lateral compartment, small posterior osteophytes of the patella, and small suprapatellar joint effusion; but the patellofemoral joint space was well preserved.  A July 2004 VAOPT record shows that he was referred for a cane.  He had bilateral knee pain, which was worse in the left knee.  His walking duration was a maximum of 5 to 10 minutes.  Long standing and walking increased his knee pain.  The diagnosis was degenerative arthritis of the knees, worse in the left knee.  He had had two prior left knee surgeries; and he was referred for a left total left knee replacement.  He was officially retiring from the U.S. Post Office on July 23, 2004.  

A September 2007 right knee X-ray at the N. W. Mississippi Regional Medical Center revealed mild to moderate osteoarthritic degenerative changes with associated suprapatellar joint effusion.  

VA X-rays in December 2007 revealed moderate narrowing and hypertrophic spurring in the right knee, with advanced DJD at the right patellofemoral joint, and some fluid in the suprapatellar bursa, which represented a progression of disease.  

On June 23, 2008, VA received the Veteran's claim for an increase in his compensation for his service-connected left knee disability.  This was subsequently construed to be a claim for service connection for right knee disability.  

On VA examination of August 30, 2008, the Veteran's claim file was reviewed.  It was noted that he used a cane in his right hand, which minimally help him with respect to his left knee, following his left knee replacement in December 2004.  Physical therapy to improve range of motion had helped only minimally.  He took medication for bilateral knee pain which provided some relief.  He reported that his right knee pain had begun in January 2008, and it became worse on ambulation.  He reported having mild crepitus and stated that his pain was 6 on a scale of 10.  He could walk 1 to 2 blocks.  He had flare-ups when walking long distances or going up stairs, resulting in an increase in pain to about 8 on a scale of 10.  He had not had physical therapy, injections, or surgery for the right knee, but prescribed medication provided some relief from pain.  His right knee made it difficult for him to walk, and to stand in a pulpit as a pastor.  

On examination the Veteran had a slightly left-sided antalgic gait.  Right knee motion was from 8 degrees of extension to 140 degrees of flexion, and there was no pain on motion including on repetitive motion.  There was no varus or valgus malalignment.  There was no right-sided antalgic gait.  All testing of right knee ligaments was negative.  There was very mild effusion of the right knee but no tenderness to palpation of the anterior joint line.  The results of past right knee X-rays were reported.  The pertinent diagnosis was DJD, i.e., osteoarthritis, of the right knee.  It was felt that the Veteran's obesity as well as left knee disability with antalgic gait, contributed to overloading on the right knee and aggravating the arthritis of the right knee.  He had no pain and very little limitation of motion of each knee but it was conceivable that he had increased pain on prolonged standing or walking, but the examiner could not comment further with any medical certainty without resorting to mere speculation.  

Records from March 26th to November 2008 from the Collierville Orthopedics and Sports Medicine show that in March 2008 the Veteran reported having had the gradual onset of a "knot" on the right knee over the last several days, without any associated pain, redness or warmth.  Examination revealed a hard and bony prominence on the right tibial turbercle which was not tender to palpation.  His right knee ligaments were intact and he had good range of motion.  X-rays were negative and the assessment was an infrapatellar bursa versus hypertrophic changes of the tibial turbercle.  In April 2008 the hypertrophic tibial turbercle was not tender and he was ligamentously intact.  He was to continue using a "genu trane knee sleeve" for support.  Pain relieving medication was injected into the right knee joint.  Later in April 2008 on examination he continued to be ligamentously intact, and he also had some Achilles tendinosis.  

A right knee MRI at the Baptist Memorial Hospital on October 7, 2008, revealed the anterior and posterior cruciate ligaments were intact.  There were findings indicating a tear in the medial meniscus at the junction of the posterior horn and the body, extending to the inferior articular surface.  There was thinning of the anterior horn of the lateral meniscus.  The findings were equivocal, and a small tear was not excluded.  The medial and lateral collateral ligaments were intact but tendinosis of the distal portion of the patellar tendon could represent a tiny micro-tear.  There was tricompartmental osteoarthritis with cartilage thinning, and marginal osteophytes.  Cartilage loss was greatest in the patellofemoral compartment with subjacent cystic changes and marrow edema.  There was moderate knee joint effusion with synovial hypertrophy.  

Records from the Collierville Orthopedics and Sports Medicine show that on September 30, 2008, the Veteran related having right knee discomfort with prolonged standing, squatting, kneeling or stooping.  Right knee motion was from negative 5 degrees of extension to 120 degrees of flexion.  It was felt that his symptoms were due to knee degenerative changes and possibly a degenerative menisceal tear that had developed over time.  He was given another injection into the right knee.  On November 6th it was reported that a right knee MRI had confirmed that he had medial and lateral menisci tears, effusion and tricompartmental arthritis.  He now complained of effusion and tenderness of that knee.  On examination he had 1+ effusion without warmth or erythema.  Motion was from negative 5 degrees of extension to 120 degrees of flexion.  Testing of his ligaments was negative.  The assessment was DJD of both knees with associated menisceal tears and secondary effusion.  His knee was to be aspirated and injected with medication.  

X-rays from the N. W. Mississippi Regional Medical Center show that in June 2009 there was minimal right knee osteophyte formation and very minimal joint space narrowing but mild patellofemoral narrowing, an incidental fabella, and mild suprapatellar joint effusion.  The impression was mild osteoarthritic degenerative changes of the right knee.  X-rays in January 2010 from that facility of both knees show mild right knee joint space narrowing and some early osteophyte formation, with significant patellofemoral narrowing and subchondral sclerosis.  The impression was moderate osteoarthritis degenerative changes, particularly of the patellofemoral joint space.  

In the Veteran's September 2009 VA Form 9, he related wearing braces on each knee.  He had pain, giving way, and swelling of the right knee.  

The Veteran had a VA partial lateral meniscectomy of the right knee on November 30, 2009.  The operative report states that an outside MRI had revealed some degenerative changes in the medial meniscus, and some arthritic changes throughout the cartilage.  There was evidence of chondromalacia or arthritis.  The medial meniscus was intact and without any tears but there was minimal fraying of the internal aspect of the edge of that meniscus.  There was significant chondrocalcinosis throughout the knee and the meniscus was somewhat firm to palpation by a probe.  There was a radial tear over the lateral aspect of the lateral meniscus, and some degenerative changes in the posterior aspect.  

When seen by VA in December 2009, following the right knee meniscectomy, the Veteran complained of a burning and stinging sensation of the medial aspect of the right knee.  He ambulated with a single crutch.  On examination his right knee motion was from 0 degrees to 100 degrees.  

A January 2010 VAOPT shows that following the Veteran's partial right knee meniscectomy, he felt that that there was no change in the status of the right knee.  On examination he had effusion with full range of motion of the right knee but had medial joint line tenderness and walked with a moderate limp.  Intraarticular injections of corticosteroids was recommended.  It was noted that he had infrapatellar tendon bursitis/bursal effusion, and because he stated that this bothered him significantly, he then had the intra-articular injections.  A March 2010 VAOPT record shows that the intra-articular injection of corticosteroids had given him some temporary relief.  

In VA Form 21-4138, Statement in Support of Claim, in May 2010 the Veteran reported having constant right knee pain and swelling, as well as giving way.  He could not walk down stairs in a normal manner.  

In June 2010 the Veteran's wife reported that he his knee pain even interfered with his sleeping.  He had difficulty walking and traversing stairs.  She often had to help him arise from a couch, and he sometimes fell.  

VAOPT records show that in June 2010 the Veteran chose to try "viscosupplementation" consisting of injections of "Supartz" into the right knee, prior to having a right knee replacement necessitated by chronic pain due to tibiofemoral arthritis and advanced patellofemoral arthrosis.  A July 2010 VAOPT record shows that the Veteran had the final in a series of five "knee Visco" or "Supartz" injection into the right knee.  He stated that so far he had not had any relief with the "viscosupplementation."  VA right knee X-rays in July 2010 revealed degenerative changes in the patellofemoral joint, with evidence of joint effusion.  The impression was moderate to advanced DJD, and joint effusion.  

On VA examination in July 2010 the Veteran's claim file and medical records were not reviewed.  He reported having had a left knee meniscectomy, and later had a left knee replacement in December 2004.  As a result of the latter he had place more weight on the right knee, causing pain, swelling, stiffness, popping, and giving way of the right knee.  He stated that a March 2008 right knee MRI at the Baptist Desoto Hospital had revealed two menisceal tears, for which he had menisceal repairs in November 2009.  Since then he still had right knee pain, swelling, and giving out of the right knee.  He estimated his pain level in the knees to be 7 on a scale of 10.  He was now receiving viscosupplement injections in the right knee and took Naproxen.  He reported using a cane and a hinged right knee brace, and applied ice and heat, which provided some, but not adequate, relief.  His symptoms were worse with standing and walking.  His pain lasted from half a day to a full day.  

On physical examination of his right knee the Veteran had no deformity, instability, or incoordination.  He had giving way of the knee, pain, stiffness, weakness, and decreased speed of motion.  He had not had episodes of dislocation, subluxation, locking or effusion.  His symptoms of inflammation were swelling and tenderness.  Motion of the right knee was affected but he had no flare-ups.  He had no incapacitating episodes of arthritis.  He was unable to stand for more than a few minutes or walk more than a few yards.  He used a cane and a knee brace intermittently but frequently.  He reported that he could only walk a block before having to stop and rest.  His gait was antalgic.  He had crepitus, tenderness, and weakness of the right knee.  He also had bumps on the right knee consistent with Osgood-Schlatter's disease.  He had no mass behind the knee, clicking or snapping, grinding, or instability.  He had no patellar or menisceal abnormality.  He had old healed surgical scars of the medial and lateral aspects of the right knee.  Right knee extension was normal to 0 degrees and flexion was to 110 degrees but after repetitive motion flexion was to only 100 degrees.  There was no joint ankylosis.  

The results of the X-rays in July 2010 of the right knee were reported.  It was stated that the Veteran was medically retired as a letter carrier due to left knee pain.  The right knee disability had had significant effects on his usual employment due to decreased mobility and weakness, and pain.  As to the effects on his usual activities there were none as to feeding, toileting, and grooming.  They were moderate as to performing chores, bathing, and dressing.  They were severe as to shopping, exercising, sports, recreation, traveling, and driving.  The examiner commented that considering the findings as to both the left and right knee, it was conceivable that the Veteran would have increased pain and increased limitation of function with prolonged standing or walking in each knee but it would require a resort to speculation to estimate to what extent he was able to engage in physical and sedentary work.  

A September 2010 VAOPT record shows that the Veteran was now taking Metformin for his recently diagnosed diabetes.  

A March 2011 statement from a physician of the Cummings Health Care Center shows that the Veteran had been treated since 2003 for multiple medical complaints.  He had a history of chronic back and knee pain.  His right knee pain was constantly worsening.  

At the April 2011 travel Board hearing the Veteran testified that he had constant aching and pain of the right knee with lots of giving out.  He sometimes had stiffness that prevented good knee movement.  He had been forced to retire from being a letter carrier with the U.S. Postal Service due to having a left knee replacement.  Page 3 of that transcript.  He had had six injections into his right knee but a scheduled right knee replacement had been cancelled due to his having a gum infection.  He had giving out of the right knee but no locking.  Page 4.  He had not yet fallen from the buckling of the right knee.  He had problems going up and down steps.  He took medications and applied ice to ease his pain.  Page 5.  He began receiving SSA benefits prior to being scheduled for right knee replacement.  Page 8.  He could not stand for a long time or walk a long distance.  Page 10.  

VAOPT records show that the Veteran was seen in November 2011 at an emergency room triage.  After being sent from the emergency room triage, for right knee pain, he was seen at a VA clinic and admitted that he was not always compliant with taking his Allopurinol for gout.  He did not feel that his current right knee pain was due to gout, because he had had an attack of gout in that knee before and his current episode of right knee pain was not like that.  He did not present with any acute symptoms.  He had been given various medications for knee pain.  On right knee examination there was prominence of a questionable bursa in the infrapatellar region.  There was some tenderness of the medial joint line but no warmth or redness.  He had fairly good range of motion.  He was instructed to continue taking his gout medication on a regular basis and to be aware of its symptoms.  On VA primary care risk assessment screening in November 2011 it was noted that he did not need help with eating, dressing, bathing or using the bathroom.  He did not need help walking.  He had been diagnosed with diabetes in the last 12 months.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in June 2012 the Veteran reported that his service-connected disabilities of the knees prevented securing or following a substantially gainful occupation since July 23, 2004.  He had last worked as a letter carrier.  He had tried to find employment since he last worked.  He had 8 years of formal education, and training in welding and as an automobile mechanic.  

A VA gastrointestinal (GI) examination was conducted in September 2012 as to the Veteran's claim for service connection for gastric ulcers as being due to medications for his service-connected knee disabilities.  The examiner opined that the resolved gastric ulcers would not prevent him obtaining and maintaining physical and sedentary employment.  However, the Veteran reported that he had other more serious issues that prevent his being employed, i.e., his bilateral knee replacements, gout, and gouty arthritis.  Social Security Administration (SSA) disability records report indicated that he was taking Naproxen for arthritic pain prescribed by the VA, and Indocin for gout pain.  

VA treatment records show that in June 2013 the Veteran reported that he had not been exercising as much because he had been in an accident in which he was hit from behind and hurt his back.  It was agreed that VA would send him information for modified exercises for back pain.  

In VA Form 21-4138, Statement in Support of Claim, in July 2013 the Veteran reported that he was scheduled for a right knee replacement and that his age would not allow him to "work a job."  He had had CTS surgery on both hands and was limited in lifting.  He attached a copy of a letter from the Office of Workers' Compensation Program awarding him permanent partial disability of both upper extremities, and a private physician's letter addressing his disability from postoperative residuals of bilateral CTS surgery.  

By VA authorization, the Veteran was hospitalized at the Baptist Memorial Hospital from the 26th to the 29th of August 2013, and he underwent a right total knee arthroplasty due to severe ongoing pain from DJD.  It was noted that he had previously had arthroscopic surgery on the right knee.  On pre-surgical examination he had crepitus on flexion and extension of the right knee but there was no varus or valgus instability.  There was tenderness on palpation of the medial and lateral right knee joint lines.  The preoperative diagnoses were gout and DJD of the right knee, and a right proximal tibial mass.  The operative reported noted that there was a gouty mass "about the proximal tibia."  At hospital discharge he was in stable condition. 

On VA orthopedic surgery consultation in November 2014 the Veteran reported that as to his bilateral knee replacements he was doing well.  He did have decreased flexion of the left knee, but little, if any, pain.  On range of motion testing he had full extension, bilaterally, and flexion was to 115 on the right.  The amount of flexion that he has in the left knee had been stable for years.  Given that he did not have significant pain, revision surgery was certainly not advisable.  This was discussed in detail with the Veteran.  He was in agreement with not wanting revision surgery to gain more flexion in his left knee.  

On VA examination of the Veteran's knees in December 2014 the Veteran's VA clinical records were reviewed.  Historically, the examiner noted that the Veteran had had bilateral knee osteoarthritis with a total left knee arthroplasty in December 2004 and a total right arthroplasty in July 2013.  The Veteran complained of intermittent soreness with activity.  He now had more pain in the left knee and more limitation of motion in the left knee.  He was currently unemployed.  The Veteran reported that flare-ups caused worse aching in both knees, causing functional impairment due to difficulty bending and lifting.  

On physical examination range of motion of both of the Veteran's knees was outside the normal range, with normal flexion being from 0 degrees to 140 degrees, and normal extension being from 140 degrees to zero (0) degrees.  Right knee flexion was from 0 degrees to 120 degrees and extension was from 120 degrees to 0 degrees.  Flexion of each knee elicited pain but did not result in or cause functional loss.  There was no pain in either knee on weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the each knee joint or associated soft tissues.  Repetitive motion testing of each knee, with at least three repetitions of motion, was performed without additional functional loss or limitation of motion.  Pain, weakness, fatigability and incoordination did not significantly limit functional ability with repeated use over a period of time.  

The Veteran reported having monthly, mild flare-ups affecting each knee which lasted hours but the examination was not being conducted during such a flare-up.  With respect to whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner was unable to assess this without resorting to speculation because the examination was not conducted during a flare-up.  The examiner further stated that the examination results neither supported nor contradicted the Veteran's statements describing functional loss during flare-ups.  

With respect to any additional contributing factors of disability, as to the left knee the Veteran had difficulty bending and squatting due to limited motion but no additional contributing factors affecting the right knee.  He had normal strength in each knee in flexion and in the right knee in extension.  There was no muscle atrophy or ankylosis of either knee.  He had no history of recurrent subluxation, lateral instability or recurrent effusion of either knee.  On testing, there was normal anterior, posterior, medial or lateral stability of each knee, i.e., there was no joint instability of either knee.  He did not now have and had never had recurrent patellar dislocations, shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  He did not now have a meniscus (semilunar cartilage) condition.  The 2004 left knee replacement and the 2013 right knee replacement were manifested by residuals of intermediate degrees of "residual weakness, pain or limitation of motion."  There were no other pertinent physical findings, complications, conditions, signs or symptoms related to either knee, although he had PO scarring being 10 cms. in length and 1 cm. wide and these were not painful, or unstable and did not involve a total area equal to or greater than 39 square cms. (6 square inches).  Also, he did not use an assistive device as a normal mode of locomotion, even if occasional locomotion by other methods might be possible.  His remaining function was not such that he would be equally well served with amputation with prosthesis.  Past imaging studies had revealed traumatic arthritis in each knee.  There was no objective evidence of crepitus.  The examiner stated that the knee conditions impacted the Veteran's ability to perform occupational tasks, e.g., standing, walking, lifting, and sitting due to difficulty with prolonged ambulation, heavy lifting, and squatting.  

Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service- connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Although 38 C.F.R. §§ 4.1 and 4.2 stipulate that VA must view each disability "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

For disabilities evaluated on the basis of limitation of motion, 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, apply.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  DeLuca, 8 Vet. App. at 205-06.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis, substantiated by X-ray findings, is rated on limitation of motion of affected parts, as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  Deluca, 8 Vet. App. 202, 205-06 (1995).  Pursuant to 38 C.F.R. § 4.40, "[d]isability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.   

A compensable rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59 even without motion being compensably limited under the rating schedule.  VAOPGCPREC 9-98 (1998).  

Although Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) held that painful motion is deemed limited motion warranting the minimum scheduler rating based on limited motion, even without actually limited motion, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) it was it was held that pain throughout range of joint motion, which does not limit motion, does not warrant more than the minimum schedular rating.  See Petitti v. McDonald, No. 13-3469, slip op. at 13 (U.S. Vet. App. October 28, 2015) (per curiam) (observing that Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) aptly stated that under 38 C.F.R. §§ 4.40 and 4.45 "pain in and of itself does not rise to the level of functional loss" and; rather, quoting 38 C.F.R. § 4.40 "pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination[,] or endurance.'").

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a Veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, No. 13-3469, slip op. (U.S. Vet. App. October 28, 2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the Veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, No. 13-3469, slip op. (U.S. Vet. App. October 28, 2015) (per curiam).  

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint.  

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion.  VAOGCPREC 9-98.  

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a, DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus."  http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14 and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  

38 C.F.R. § 4.71a, DC 5262 provides for evaluation of impairment of the tibia and fibula.  With malunion and slight knee or ankle disability a 10 percent rating is warranted; with moderate knee or ankle disability a 20 percent rating is warranted; and with marked knee or ankle disability a 30 percent rating is warranted.  For a 40 percent rating there must be nonunion of the tibia or fibula with loose motion, requiring a brace.  

38 C.F.R. § 4.71a, DC 5263 provides for a 10 percent rating for genu recurvatum, when acquired, traumatic, with weakness and insecurity in weight-bearing which is objectively demonstrated.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997) held that arthritis and instability of the same knee may be rated separately under DCs 5003 and 5257.  Subsequently, VAOPGCPREC 9-98 further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (holding that separate ratings under DC 5260 for limitation of flexion of the knee and DC 5261 for limitation of extension of the knee may be assigned).  

Analysis

Because the Veteran has been assigned temporary total disability ratings following right knee surgeries of 100 percent for convalescence under 38 C.F.R. § 4.30 from November 30, 2009, to March 31, 2010, and again from August 26, 2013, to September 30, 2014, schedular ratings during these time periods are not at issue in this appeal.  Rather, the issues before the Board are entitlement to a rating in excess of 10 percent for the periods from June 23, 2008, to November 29, 2009, and from April 1, 2010, to August 25, 2013, and a rating in excess of 30 percent since October 1, 2014.  

Here, the 10 percent rating for the service-connected right knee disorder has been assigned on the basis traumatic arthritis, rated as degenerative arthritis, with functional impairment due to painful motion but without a compensable degree of limited motion under DCs 5260 and 5261.  

The 30 percent rating has been assigned under 38 C.F.R. § 4.71a, DC 5055 for knee replacement (prosthesis) which provides for a 100 percent rating for 1 year following implantation of a prosthesis.  Thereafter, with chronic residuals consisting of severe painful motion or weakness of the affected extremity, a 60 percent rating is warranted.  With intermediate degrees of residual weakness, pain or limitation of motion, a rating is assigned by analogy to DCs 5256 (ankylosis), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula), with a minimum rating of 30 percent.  

Ten percent from June 23, 2008, to November 29, 2009

After careful review of the record, the Board finds that the evidence of record does not support assigning an evaluation in excess of 10 percent for the right knee disability, pursuant to DCs 5003 and 5010, because no compensable degree of limitation of motion in extension or flexion has been demonstrated on objective testing from June 23, 2008, to November 29, 2009.  In other words, the board finds that the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period.  Further, the Veteran is not entitled to a 20 percent disability rating during this time period under DC 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the right leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, there was no objective evidence of instability or subluxation, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  Likewise, during this time period the Veteran had not had a meniscectomy.  See 38 C.F.R. § 4.71a, DC 5259.  

The Board notes that private clinical records show that on September 30, 2008, it was felt that he had developed a menisceal tear over time.  At that time he related having discomfort on prolonged standing, squatting, kneeling or stooping.  In fact, menisceal pathology was clinically confirmed by an October 7, 2008, private MRI which also confirmed the presence of joint effusion.  

In considering whether a separate rating under DC 5258 is warranted during this time period, the evidence shows that he complained of pain and had documented joint effusion.  He did not have episodes of locking, much less frequent episodes, under DC 5258, but he did have meniscal tearing.  He did not have an actually dislocated cartilage, however, as provided under DC 5258.  Moreover, as stated, a rating under DC 5258, which provides only for a 20 percent evaluation, encompasses "locking."  As locking affects motion of the knee, a separate rating under DC 5258 would overlap with the 10 percent rating which has assigned during this time period on the basis of pain which affects motion, even though it does not cause a compensable degree of limitation of motion in either flexion extension.  This would constitute pyramiding which is prohibited.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca.  While evidence shows that the Veteran had symptoms, e.g., pain, during right knee motion, as well as other symptoms upon activity, there is a lack of objective medical evidence showing that the Veteran suffered any measurable functional loss and/or limitation of motion during flare-ups or with normal use.  Accordingly, even with consideration of the doctrine of the favorable resolution of doubt, an initial rating in excess of 10 percent for the service-connected right knee disability is not warranted from September 30, 2008, until November 29, 2009.  

Ten percent from April 1, 2010, to August 25, 2013

After careful review of the record, the Board finds that the evidence of record does not support assigning an evaluation in excess of 10 percent for the right knee disability, pursuant to DCs 5003 and 5010, because no compensable degree of limitation of motion in extension or flexion has been demonstrated on objective testing from April 1, 2010, to August 25, 2013.  In other words, the Board finds that the Veteran's right knee range of motion was never limited to a compensable degree in either extension (to 10 degrees) or flexion (45 degrees).  As such, a separate or higher rating under either DC 5260 or 5261 is not warranted for this time period.  Further, the Veteran is not entitled to a 20 percent disability rating during this time period under DC 5003, as X-ray evidence of service-connected arthritis in two or more major joints of the right leg, and incapacitating exacerbations, have not been demonstrated.  Moreover, there was no objective evidence of instability or subluxation, ankylosis, malunion or nonunion of the tibia or fibula, or genu recurvatum with weakness and insecurity on weight-bearing.  

In considering whether a separate rating under DC 5258 is warranted during this time period, it must be noted that the evidence shows that he complained of pain and even if he had joint effusion, he did not have episodes of locking, much less frequent episodes, under DC 5258.  Moreover, following the meniscectomy he did not have menisceal tearing or an actually dislocated cartilage, as provided under DC 5258.  Moreover, as stated, a rating under DC 5258, which provides only for a 20 percent evaluation, encompasses "locking."  As locking affects motion of the knee, a separate rating under DC 5258 would overlap with the 10 percent rating which has assigned during this time period on the basis of pain which affects motion, even though it does not cause a compensable degree of limitation of motion in either flexion extension.  

The Board notes that the Veteran had a meniscectomy on November 30, 2009.  DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  While he did not have the complete removal of either the medial or lateral menisci of the right knee, his credible complaints of continued disabling symptomatology logically indicates that the disability should be evaluated under DC 5259.  These complaints also persuasively suggest that the Veteran's right knee symptomatology warrants a 10 percent rating (the only rating assignable) under DC 5259.  In this regard, DC 5259 does not list the "symptomatic" residuals following a meniscectomy and, as such, does not encompass the 10 percent rating assigned on the basis of painful but a noncompensable degree of limitation of right knee motion.  Thus, the assignment of this additional 10 percent rating under DC 5259 from April 1, 2010, (the day following termination of a temporary total rating based on convalescence) to August 25, 2013, does not constitute pyramiding and is not prohibited by 38 C.F.R. § 4.14.  

Accordingly, from April 1, 2010, to August 25, 2013, a rating in excess of 10 percent for right knee arthritis with meniscectomy residuals is not warranted on the basis of painful but a noncompensable degree of limitation of right knee motion; however, with the favorable resolution of doubt, during this time period a separate rating of 10 percent is warranted, for combination, on the basis of symptomatic residuals of a meniscectomy under DC 5259.  

Thirty percent since October 1, 2014

To warrant the next higher schedular rating of 60 percent for the right knee replacement under DC 5055 there must be very painful motion of the knee or weakness in the right lower extremity.  The recent VA examination demonstrates that the Veteran does not have either very painful right knee motion or weakness of the right leg. 

To warrant a rating greater than the current 30 percent under DC 5256, ankylosis, there must be actual ankylosis in a position of flexion between 10 degrees and 20 degrees.  While DC 5055 provides that such a rating is done analogously, the fact that the Veteran does not have any ankylosis leads to the conclusion that a rating in excess of 30 percent under DC 5256 is not warranted. 

To warrant a rating greater than the current 30 percent under DC 5261, limitation of extension, there must be actual extension which is limited to 30 degrees.  Again, while DC 5055 provides that such a rating is done analogously, the fact that the Veteran does not have any limitation of extension lead to the conclusion that a rating in excess of 30 percent under DC 5261 is not warranted. 

Similarly, to warrant a rating greater than the current 30 percent under DC 5262, impairment of the tibia and fibula, there must be more than findings indicating malunion; rather, the findings must analogously equate to nonunion with loose motion requiring a brace.  Here, while the Veteran has used a brace the clinical findings simply to not approximate what would be expected as a result of nonunion of either the tibia or the fibula.  Moreover, the tibial mass found during the surgical replacement of the Veteran's right knee was found to be a "gouty" mass.  While he has had attacks of gout that have affected his right knee, his is not service-connected for gout.  Thus, the gouty tibial mass may not be considered for the purposes of a higher rating for tibial impairment under DC 5262.  

Also, it is unquestioned that the Veteran now has postoperative right knee scarring due to his multiple surgical procedures.  If productive of disability, a separate rating is warranted for such scarring.  See generally Esteban v. Brown, 6 Vet. App. 259, 261 (1994) ("[C]onditions are to be rated separately unless they constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14 (1994)").  The objective clinical evidence shows that the scarring is not painful or unstable and there is no evidence that it involves an area of less than 39 square centimeters, however.  Moreover, the Veteran has never complained of any permanent residual symptoms relative to his PO scarring.  Thus, the residual postoperative scarring does not warrant a separate compensable disability rating.  See 38 C.F.R. § 4.115, DCs 7801-7805.  Accordingly, even with consideration of the favorable resolution of reasonable doubt, a rating greater than 30 percent is not warranted since October 1, 2014.  

Extraschedular Considerations

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating in the first instance.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

Comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment is contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  By regulation, the ratings assigned must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above) and these encompass a wide rating of signs and symptoms, including pain, loss of motion, painful motion, findings as to strength, coordination and endurance, pain, weakness, atrophy, and crepitation.  Of these, pain, painful motion, limited motion, and instability are clearly documented; however, the evidence is unpersuasive as to the presence of many of the other symptoms encompassed under §§ 4.40, 4.45, and 4.59.  Further, the evidence in this case does not demonstrate any relevant symptomatology that is not contemplated within the scope of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

Although the Veteran has undergone surgery twice on his right knee, he has been adequately compensated for this under the provisions of 38 C.F.R. § 4.30, with a temporary total rating based on convalescence, and under 38 C.F.R. § 4.71a, DC 5055 with a 100 percent rating for one year following the right knee replacement.  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).

As to physiological (including musculoskeletal and neurological) disorders the Schedule for Rating Disabilities contains addition provisions which may apply when and if applicable.  Specifically, the Schedule for Rating Disabilities recognizes that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See, for example, 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.") 

Moreover, higher schedular ratings are possible, particularly if the Veteran in the future actually develops greater limitation of motion in flexion and extension, or instability of the right knee.  The scheduler criteria take into account his pain and the functional impairment associated with it, including the consequent decrease in any impaired range of motion, weakness, and incoordination.  

To the extent that it is asserted, explicitly or implicitly, that consideration must be given to evidence of marked interference with employment, consideration of such evidence is not necessary because the Board decides this matter under the first prong of the Thun analysis, i.e., the adequacy of the schedular rating criteria.  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional functional impairments that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As such, discussion is not required of the second prong of the Thun analysis that requires consideration of other factors, including evidence of marked interference with employment.  


ORDER

Entitlement to an initial rating greater than 10 percent for osteoarthritis of the right knee, from June 23, 2008, to November 29, 2009, is denied.  

Entitlement to an initial rating greater than 10 percent for osteoarthritis of the right knee with meniscectomy residuals from April 1, 2010, to August 25, 2013, based on limited and painful right knee motion, is denied.  

Entitlement to an initial 10 percent rating, and no higher, for osteoarthritis of the right knee with meniscectomy residuals, from April 1, 2010, to August 25, 2013, is granted. 

Entitlement to an initial rating greater than 30 percent for osteoarthritis of the right knee with meniscectomy residuals and status post right knee replacement, since October 1, 2014, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


